Exhibit 10.6

Execution Version

 

 

ACAR LEASING LTD.,

as Titling Trust,

AMERICREDIT FINANCIAL SERVICES, INC.,

as Servicer,

APGO TRUST,

as Settlor

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent

 

 

THIRD AMENDED AND RESTATED

SERVICING AGREEMENT

Dated as of January 24, 2018

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND INTERPRETIVE PROVISIONS

     2  

SECTION 1.1.

  Definitions      2  

SECTION 1.2.

  Other Definitional Provisions      2  

SECTION 1.3.

  Amendment and Restatement      3  

ARTICLE II ADMINISTRATION AND SERVICING OF LEASE AGREEMENTS

     3  

SECTION 2.1.

  Duties of the Servicer      3  

SECTION 2.2.

  Records      6  

SECTION 2.3.

  Custodial Duties of Servicer      7  

SECTION 2.4.

  Certificates of Title      7  

SECTION 2.5.

  Initial Funding of Payments to Dealers      8  

SECTION 2.6.

  Servicer’s Repurchase Obligations and Option      8  

SECTION 2.7.

  Collections, Security Deposits, Payments Ahead and Other Receipts      10  

SECTION 2.8.

  Settlement of Accounts      13  

SECTION 2.9.

  Servicing Compensation      13  

SECTION 2.10.

  Servicing Expenses and Reimbursement      14  

SECTION 2.11.

  Repossession, Recovery and Sale of Leased Vehicles      14  

SECTION 2.12.

  Servicer to Act on Behalf of Trustee      16  

SECTION 2.13.

  Liability of Servicer; Indemnities      18  

SECTION 2.14.

  Third Party Claims      19  

SECTION 2.15.

  Insurance      19  

SECTION 2.16.

  Subservicer      20  

SECTION 2.17.

  Pull Ahead Lease Agreements      21  

ARTICLE III ACCOUNTS, STATEMENTS AND REPORTS

     21  

SECTION 3.1.

  Establishment of Collection Accounts      21  

SECTION 3.2.

  Reporting by the Servicer; Delivery of Certain Documentation      23  

ARTICLE IV SERVICER DEFAULTS

     24  

SECTION 4.1.

  Servicer Defaults; Termination of Servicer      24  

SECTION 4.2.

  No Effect on Other Parties      26  

ARTICLE V THE SERVICER

     26  

SECTION 5.1.

  Representations and Warranties      26  

SECTION 5.2.

  Limitation on Liability of Servicer      28  

SECTION 5.3.

  Merger      29  

SECTION 5.4.

  Servicer Not to Resign; Assignment      29  

 

i



--------------------------------------------------------------------------------

ARTICLE VI MISCELLANEOUS

     30  

SECTION 6.1.

  Termination of Agreement; Transfer of Servicing Materials to Successor
Servicer      30  

SECTION 6.2.

  Amendment      30  

SECTION 6.3.

  GOVERNING LAW      31  

SECTION 6.4.

  Relationship of this Agreement to Other Titling Trust Documents      31  

SECTION 6.5.

  Notices      31  

SECTION 6.6.

  Severability of Provisions      32  

SECTION 6.7.

  Binding Effect      32  

SECTION 6.8.

  Table of Contents and Headings      32  

SECTION 6.9.

  Counterparts      32  

SECTION 6.10.

  Further Assurances      32  

SECTION 6.11.

  Third-Party Beneficiaries      32  

SECTION 6.12.

  No Waiver; Cumulative Remedies      32  

SECTION 6.13.

  No Petition      32  

SECTION 6.14.

  Series Liabilities      33  

SECTION 6.15.

  Termination of Like Kind Exchanges      33  

SECTION 6.16.

  Limitation of Liability      33  

EXHIBITS

    

Exhibit A - Power of Attorney

     A-1  

 

ii



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED SERVICING AGREEMENT, dated as of January 18, 2018 (as
the same may be further amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), among ACAR Leasing Ltd., a Delaware
statutory trust (the “Titling Trust”), AmeriCredit Financial Services, Inc., a
Delaware corporation (“AmeriCredit”), as servicer (the “Servicer”), APGO Trust
(“APGO”), a Delaware statutory trust, as Settlor of the Titling Trust (the
“Settlor”), and Wells Fargo Bank, National Association, a national banking
association (“Wells Fargo”), as collateral agent (the “Collateral Agent”).

RECITALS

WHEREAS, the parties to this Agreement intend to amend and restate the Servicing
Agreement, dated as of June 1, 2008, as previously amended and restated as of
January 31, 2011 (the “Original Servicing Agreement”) and as of May 23, 2013
(the “Amended Servicing Agreement” and together with the Original Servicing
Agreement, the “Prior Servicing Agreements”), among the parties, on the terms
and conditions contained in this Agreement;

WHEREAS, APGO, as the Settlor, and Wilmington Trust Company, a Delaware trust
company (“WTC”), as the Owner Trustee, Administrative Trustee and Delaware
Trustee (in any or all such capacities, the “Trustee”), have entered into an
Amended and Restated Trust Agreement, dated as of January 31, 2011 (as the same
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Titling Trust Agreement”), pursuant to which the Titling Trust was
established for the purpose of, among other things, taking assignments and
conveyances of and holding in trust various assets (the “Trust Assets”);

WHEREAS, the Titling Trust is the borrower (in such capacity, the “Borrower”)
under a Second Amended and Restated Credit and Security Agreement, dated as of
January 18, 2018 (as the same may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit and Security Agreement”),
among the Borrower, Wells Fargo, as the Administrative Agent (in such capacity,
the “Administrative Agent”), the Collateral Agent, and AmeriCredit, as the
lender (in such capacity, the “Lender”) and the Servicer, pursuant to which it
borrows amounts from the Lender from time to time pursuant to a Lending Facility
to fund its acquisition of those Trust Assets comprising Collateral Assets;

WHEREAS, the Titling Trust and the Settlor wish to engage the Servicer to
perform certain duties with respect to the Collateral Assets and all other Trust
Assets (unless and until such time as the Titling Trust and the Settlor may
enter into one or more additional Series Servicing Agreements with respect to
any Trust Assets that do not constitute Collateral Assets) in the manner set
forth herein;

WHEREAS, the parties hereto acknowledge that in connection with, among other
things, the establishment from time to time of Designated Pools comprised of
Collateral Assets backing Exchange Notes that will be issued pursuant to the
Credit and Security Agreement, it may be necessary or desirable to enter into
supplemental agreements hereto, providing for specific servicing obligations in
connection therewith (each, a “Servicing Supplement”); and



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETIVE PROVISIONS

SECTION 1.1. Definitions. Capitalized terms used in this Agreement that are not
otherwise defined herein shall have the meanings assigned thereto in any
Servicing Supplement entered into pursuant hereto or, if not defined therein, in
Appendix A to the Credit and Security Agreement or, if not defined therein, in
the Definitions Appendix to any Exchange Note Supplement entered into pursuant
to the Credit and Security Agreement.

SECTION 1.2. Other Definitional Provisions.

(a) All terms defined in this Agreement shall have the defined meanings when
used in any instrument governed hereby and in any certificate or other document
made or delivered pursuant hereto unless otherwise defined therein.

(b) As used in this Agreement, in any instrument governed hereby and in any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms not defined in this Agreement or in any such instrument,
certificate or other document, and accounting terms partly defined in this
Agreement or in any such instrument, certificate or other document to the extent
not defined, shall have the respective meanings given to them under generally
accepted accounting principles as in effect on the date of this Agreement or any
such instrument, certificate or other document, as applicable. To the extent
that the definitions of accounting terms in this Agreement or in any such
instrument, certificate or other document are inconsistent with the meanings of
such terms under generally accepted accounting principles, the definitions
contained in this Agreement or in any such instrument, certificate or other
document shall control.

(c) The words “hereof,” “herein,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Section, Schedule and Exhibit references
contained in this Agreement are references to Sections, Schedules and Exhibits
in or to this Agreement unless otherwise specified; and the term “including”
shall mean “including without limitation.”

(d) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.

(e) Any agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified or supplemented and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein; references to a Person
are also to its permitted successors and assigns.

 

2



--------------------------------------------------------------------------------

SECTION 1.3. Amendment and Restatement. This Agreement amends and restates in
full the Amended Servicing Agreement, with effect as of the date of this
Agreement, and the parties confirm that (a) all prior actions made pursuant to
the Prior Servicing Agreements are effective as if made under this Agreement on
the date made, and (b) no provision of this Agreement is intended to result in
the duplication of any such prior action by any party.

ARTICLE II

ADMINISTRATION AND SERVICING OF LEASE AGREEMENTS

SECTION 2.1. Duties of the Servicer.

(a) The Servicer shall service, administer and collect under the Lease
Agreements and in respect of the Leased Vehicles in accordance with this
Agreement, the Titling Trust Agreement and the Credit and Security Agreement and
shall have full power and authority, acting alone and subject only to the
specific requirements and prohibitions hereof and thereof, to do any and all
things in connection with such servicing, administration and collection that it
may reasonably deem necessary or desirable in the interests of the Titling Trust
and to serve in such capacity unless and until its responsibilities therefor are
terminated pursuant to Section 4.1(a) or this Agreement is terminated pursuant
to Section 6.1. In addition, the Titling Trust hereby appoints the Servicer to
act as agent in the management and control of the Collateral Assets, including
the Certificates of Title, and for all other purposes set forth in this
Agreement. The duties of the Servicer shall include, among other things, in
accordance with this Agreement, the Titling Trust Agreement, the Credit and
Security Agreement and any Servicing Supplement:

(i) performing on behalf of the Titling Trust all obligations on the part of the
Lessor under the Lease Agreements;

(ii) acquiring vehicles and originating Lease Agreements on behalf of the
Titling Trust;

(iii) collecting and processing payments (including excess wear, damage and
mileage deficiency balances on Liquidated Leases), responding to inquiries of
Lessees or federal, State or local government authorities with respect to the
Lease Agreements, investigating and collecting delinquencies, sending payment
statements and reporting Tax information to relevant parties, paying costs of
the sale or other disposition of Matured Vehicles and Leased Vehicles in
accordance with the Customary Servicing Practices and this Agreement and paying
or causing to be paid all state and local personal property, use, excise and
sales Taxes on the Leased Vehicles (to the extent required to be paid by the
Lessor under applicable State law) as and when such Taxes become due;

(iv) negotiating Lease Agreements nearing their respective Maturity Dates and
arranging for Extensions of such Lease Agreements and/or sale or other
disposition of each related Leased Vehicle;

 

3



--------------------------------------------------------------------------------

(v) executing and delivering or causing to be executed and delivered, in its own
name or in the name of the Titling Trust, as the case may be, any and all
instruments, certificates or other documents necessary or advisable in
connection with the servicing or administering of or collecting under the Lease
Agreements and in respect of the Leased Vehicles, including: (A) bills of sale;
(B) applications for originals or duplicates of Certificates of Title in the
name of any Titling Trust Permissible Name and naming the Collateral Agent as
lienholder, applications for registrations of Leased Vehicles or license plates,
applications for transfers of Certificates of Title or registrations for Leased
Vehicles or license plates and any instruments, certificates or other documents
which the Servicer deems necessary or advisable to record, maintain or release
title to or registration of Leased Vehicles in the manner contemplated hereby;
(C) consents, amendments, extensions, deferrals or modifications to any of the
Lease Agreements; and (D) all other instruments, certificates or other documents
similar to the foregoing;

(vi) executing powers of attorney to be delivered for the limited purpose of
obtaining license plates and fulfilling other state requirements for
registration of the Leased Vehicles;

(vii) approving repairs to Leased Vehicles and endorsing the related insurance
settlement checks for repair work;

(viii) servicing the Lease Agreements, including: (A) accounting for collections
and furnishing periodic statements with respect to distributions as set forth
herein, in the applicable Servicing Supplement, in the Credit and Security
Agreement or in the applicable Servicer Basic Documents, (B) generating or
causing to be generated federal and State tax information and, to the extent
required by applicable law, returns on behalf of the Titling Trust and
(C) filing periodic sales and use Tax or property (real or personal) Tax
reports;

(ix) in connection with the creation and maintenance of the Lending Facility
Pool and each Designated Pool, maintaining separate and distinct records for the
Lending Facility Pool and each Designated Pool and separately accounting for the
Trust Assets allocated to the Lending Facility Pool and each Designated Pool,
including, with respect to (A) the Lending Facility, preparing and delivering to
the Lender, the Owner Trustee and the Collateral Agent a schedule of Lease
Agreements and Leased Vehicles allocated to the Lending Facility Pool and
(B) any Exchange Note, to the extent provided in the related Servicing
Supplement, preparing and delivering to the related Exchange Noteholder a
schedule containing information with respect to the Lease Agreements and Leased
Vehicles comprising the related Designated Pool, which schedule of Lease
Agreements and Leased Vehicles and each such information schedule shall contain
information as of the most recent Collection Period prior to the date of such
delivery;

(x) applying for and maintaining the licenses and the filings described in
Section 2.12(b) or in any Servicing Supplement;

(xi) preparing and filing any UCC financing statements;

 

4



--------------------------------------------------------------------------------

(xii) except to the extent prohibited in the related Servicing Supplement with
respect to any Designated Pool, taking such actions as are required or desirable
to effect Like Kind Exchanges for tax purposes or otherwise in connection with
Like Kind Exchanges, including but not limited to (A) reallocating Leased
Vehicles from the related Designated Pool to the Lending Facility Pool on the
books and records of the Titling Trust, (B) making the payments described herein
on the relevant Exchange Note in connection with such reallocation of Liquidated
Vehicles, (C) causing the assignment of the Net Liquidation Proceeds relating to
each such Leased Vehicle to the Qualified Intermediary and directing the
Qualified Intermediary, the Owner Trustee, the Collateral Agent and the Titling
Trust with respect to the use of Net Liquidation Proceeds to obtain Replacement
Vehicles and exchanging Replacement Vehicles for Liquidated Vehicles,
(D) assigning and allocating Replacement Vehicles to the Lending Facility Pool
and (E) taking such other actions as shall be necessary or advisable in
connection with implementing such Like Kind Exchanges;

(xiii) acting as agent of the Titling Trust with respect to holding the
Collateral Leases and Certificates of Title relating to the Collateral Leased
Vehicles; and

(xiv) such other activities as shall be necessary or advisable in connection
with the foregoing.

(b) The Servicer agrees that its servicing of the Lease Agreements and the
Leased Vehicles shall be carried out in accordance with the Customary Servicing
Practices using the same degree of skill and attention (i) as the Servicer
exercises from time to time with respect to all comparable Lease Agreements and
Leased Vehicles that it services for itself or others or (ii) if AmeriCredit is
no longer the Servicer, as is customarily exercised by prudent servicers
employed to service retail leases of motorcycles, automobiles, sport utility
vehicles, minivans or light-duty trucks, as applicable, for themselves or
others.

(c) The Servicer may retain subservicers or agents by agreement, power of
attorney or otherwise to assist the Servicer in performing its servicing
functions; provided, however, that any delegation of duties to any subservicer
or agent shall not relieve the Servicer of any of its obligations hereunder.

(d) The Servicer is authorized to, in its own name or in the name of the Titling
Trust, commence, defend against or otherwise participate in a Proceeding
relating to or involving the protection or enforcement of the interests of the
Titling Trust, an Exchange Noteholder or other Secured Party in any Lease
Agreement, Leased Vehicle or other Trust Asset. If the Servicer shall engage in
collection of delinquent amounts or commence, defend against or otherwise
participate in a Proceeding in its own name or in the name of the Titling Trust,
a relevant Exchange Noteholder or other Secured Party, each such Person shall
thereupon be deemed to have automatically assigned its interest in (including
legal title to) the related Lease Agreement, Leased Vehicle or other Trust
Asset, as applicable, to the Servicer to the extent necessary for the purposes
of such Proceeding.

(e) The Titling Trust and the Collateral Agent shall furnish the Servicer with
certain revocable powers of attorney and other documents in form and substance
acceptable to the Titling Trust or the Collateral Agent, as applicable,
necessary or appropriate to enable the Servicer to carry out its servicing,
administration and collection duties hereunder and under each applicable
Servicing Supplement.

 

5



--------------------------------------------------------------------------------

SECTION 2.2. Records.

(a) Except as otherwise provided in a related Servicing Supplement, the Servicer
shall maintain accurate and complete accounts, records and computer systems with
respect to all funds and other receipts with respect to (i) the Lending Facility
and the Lending Facility Pool, (ii) each Exchange Note and the related
Designated Pool, (iii) the Trust Assets and (iv) all matters related directly to
the servicing of the Lease Agreements and the Leased Vehicles, in each case as
are consistent with the Customary Servicing Practices. Such accounts, records
and computer systems shall indicate, among other things, the Pool to which each
Lease Agreement, Leased Vehicle or other Trust Asset is allocated and reflect
the interest of the Settlor or the Related Beneficiary, as applicable, therein.
Except where otherwise noted in the definition of “Lease Documents”, the
Servicer may originate and/or maintain each Lease Document as an image, fiche or
electronic record rather than in original form. The Servicer shall not be
required to physically segregate the Lease Documents and related accounts,
records and computer systems from any other leases, leased vehicle and related
information and related documentation from other leases or leased vehicles that
it services. In accordance with the Customary Servicing Practices, the Servicer
shall conduct, or cause to be conducted, periodic examinations of a
representative sample of the Lease Documents and of the related accounts,
records and computer systems to verify compliance with the Customary Servicing
Practices.

The Servicer shall promptly report to the Titling Trust, the Administrative
Agent and the Collateral Agent any material failure on the part of the Servicer
to hold or retain possession of the Lease Documents and maintain its accounts,
records and computer systems in accordance with the requirements of this
Agreement. The Servicer shall promptly take appropriate action to remedy any
such failure.

(b) The Servicer shall make available to the Titling Trust, the Administrative
Agent and the Collateral Agent or their duly authorized representatives,
attorneys or auditors the Lease Documents and the related accounts, records and
computer systems maintained by the Servicer or any subservicer or agent of the
Servicer at such times during normal business hours as the Titling Trust, the
Administrative Agent or the Collateral Agent shall reasonably instruct at the
locations where maintained pursuant to this Agreement.

(c) In the exercise of its duties and powers hereunder, the Servicer may release
any Lease Document or other related item to the Titling Trust or a related
Exchange Noteholder on behalf of the Titling Trust or its agent or designee, as
the case may be, at such place or places as the Titling Trust or related
Exchange Noteholder may designate. The Servicer shall not be responsible for any
loss occasioned by the failure of the Titling Trust or any related Exchange
Noteholder to return any document or for any unreasonable delay in doing so.

(d) The Servicer shall develop and maintain back-up procedures and other
safeguards against the destruction, loss or alteration of data as well as a
disaster recovery system. Such procedures, safeguards and disaster recovery
system shall include procedures for creating and maintaining back-up files,
maintaining computer tapes, disks and/or documents in off-site storage, and
maintaining a battery or generator back-up system for the Servicer’s computer
system, and shall meet the requirements of applicable law or regulation.

 

6



--------------------------------------------------------------------------------

(e) The Servicer shall implement reasonable security measures and procedures to
protect data, records and other documents related to its duties hereunder from
unauthorized access by third parties.

SECTION 2.3. Custodial Duties of Servicer. The Servicer shall serve as custodian
of the Lease Documents for the benefit of the Titling Trust and the Collateral
Agent. The Lease Documents are hereby constructively delivered to the Titling
Trust with respect to each Lease Agreement and Leased Vehicle. In its capacity
as custodian, the Servicer shall maintain possession of the Lease Documents for
the benefit of and as bailee for the Titling Trust and the Collateral Agent and
all present and future Secured Parties. All Lease Documents shall be identified
and maintained in such a manner so as to permit retrieval and access. With
respect to any Lease Agreements and Leased Vehicles that are allocated to a
Designated Pool pursuant to an Exchange Note Supplement, the custodial duties of
the Servicer as related to the Lease Documents relating to such allocated Lease
Agreements and Leased Vehicles will be set forth in the related Servicing
Supplement.

SECTION 2.4. Certificates of Title.

(a) In connection with the filing of the application for each Certificate of
Title, the Servicer shall arrange, or cause to be arranged, in accordance with
applicable law, for the related Registrar of Titles to issue and deliver to or
upon the order of the Servicer a Certificate of Title identifying the Titling
Trust (subject to the applicable terms of any Servicing Supplements, by the use
of any Titling Trust Permissible Name or the use of a quoted phrase or such
other similar phrase as will satisfy the Registrar of Titles in each relevant
jurisdiction, or such other designation(s) as the Servicer shall determine) as
the owner of the related Leased Vehicle and the Collateral Agent as lienholder
with respect to the related Leased Vehicle; provided, however, that nothing
herein shall be deemed or construed to require the Servicer to receive a paper
Certificate of Title in any State where the Servicer and the related Registrar
of Titles have agreed to record and disclose the interests of the Titling Trust
and the Collateral Agent in any electronic title recording system maintained by
such Registrar of Titles. The Certificates of Title shall be held by the
Servicer. The Servicer shall direct each Dealer, Assigning Affiliate or other
entity selling Leased Vehicles to the Titling Trust, assigning Lease Agreements
to the Titling Trust or causing Lease Agreements to be assigned to the Titling
Trust to cause each Certificate of Title to identify the owner of the Leased
Vehicle as the Titling Trust (utilizing any Titling Trust Permissible Name), the
name of a co-trustee as may be required under applicable State law or such other
designation as may be agreed upon by the Servicer and the Settlor or, subject to
the terms of the applicable Servicing Supplement, the related Secured Party, as
applicable, from time to time that is acceptable to the related Registrar of
Titles. The Servicer shall further direct each Dealer, Assigning Affiliate or
other entity selling Leased Vehicles to the Titling Trust assigning Lease
Agreements or causing Lease Agreements to be assigned to the Titling Trust to
cause each Certificate of Title to identify the lienholder with respect to the
related Leased Vehicle as the Collateral Agent.

 

7



--------------------------------------------------------------------------------

(b) Except as otherwise required by applicable law, the related Registrar of
Titles or the Customary Servicing Practices, the Servicer shall direct each
Dealer or Assigning Affiliate to include an address as specified by the Servicer
as the mailing address for the Certificate of Title, the address of the related
lessee as the mailing address for the vehicle registration, and otherwise to
comply with the Servicer’s normal requirements under the Dealer Agreements with
respect to each Lease Agreement, Leased Vehicle and Certificate of Title. Except
as otherwise required by applicable law or the applicable Registrar of Titles,
so long as a Leased Vehicle is owned by the Titling Trust, the Servicer shall
not permit the related Certificate of Title to identify any entity, or to
provide for any Liens to be noted thereon, other than in compliance with
Section 2.4(a).

(c) Upon transfer to or from the Titling Trust of legal title to any Leased
Vehicle, the Servicer shall cause all applicable Taxes to be paid and will
comply with all applicable federal and State law requirements related to the
transfer of title to such Leased Vehicle. The Servicer shall remain liable for
all applicable Taxes if not paid.

SECTION 2.5. Initial Funding of Payments to Dealers and Assigning Affiliates. In
the ordinary course of its business, AmeriCredit shall maintain or enter into
Dealer Agreements with Dealers eligible to generate Lease Agreements.
AmeriCredit shall direct each Dealer and Assigning Affiliate (a) to assign to
the Titling Trust all Lease Agreements and the related Leased Vehicles, (b) to
transfer to the Titling Trust all Lease Agreements and the related Leased
Vehicles and (c) to apply or caused to be applied for the Certificates of Title
to the Leased Vehicles sold to the Titling Trust by such Dealer or Assigning
Affiliate to be issued in a manner that satisfies the requirements of
Section 2.4(a). AmeriCredit will instruct each Dealer and Assigning Affiliate to
deliver the applicable Lease Documents to or upon the order of the Servicer. The
Titling Trust shall pay each Dealer and Assigning Affiliate an amount agreed
upon between the Titling Trust or the Servicer and such Dealer or Assigning
Affiliate from Advances made by the Lender to the Titling Trust under the Credit
and Security Agreement.

SECTION 2.6. Servicer’s Repurchase Obligations and Option.

(a) The Servicer hereby represents and warrants to the other parties hereto and
the parties to the Titling Trust Agreement that, as to each Lease Agreement and
Leased Vehicle as of the relevant Assignment Date, the provisions of Section 2.4
with respect to such Lease Agreement and the application(s) for the related
Certificate(s) of Title have been satisfied. The Titling Trust shall rely on
such representation and warranty in accepting each Lease Agreement and Leased
Vehicle. Such representation and warranty shall survive the transfer of each
Lease Agreement and each related Leased Vehicle, and delivery of the related
Lease Documents to the Titling Trust pursuant to the Titling Trust Agreement and
this Agreement.

 

8



--------------------------------------------------------------------------------

(b) Upon (i) discovery by the Servicer or a Secured Party, or (ii) the receipt
of written notice by or actual knowledge of a Responsible Officer of the Owner
Trustee that the representation or warranty in Section 2.6(a) was incorrect as
of the related Assignment Date in a manner that materially adversely affects the
interest of the Titling Trust in the related Lease Agreement or a related Leased
Vehicle or the security interest of the Collateral Agent in the related Lease
Agreement or a related Leased Vehicle, the Person discovering such incorrectness
(if other than the Servicer) shall give prompt written notice to the Servicer
and the Collateral Agent. Except as otherwise provided in the applicable
Exchange Note Supplement or Servicing Supplement, on or before the last day of
the Collection Period that ends at least thirty (30) days after the Servicer
discovers or is notified of such incorrectness, the Servicer shall cure in all
material respects the circumstance or condition with respect to which the
representation or warranty was incorrect as of the related Assignment Date (it
being understood that the filing of a corrected application for a Certificate of
Title with the appropriate Registrar of Titles shall constitute a cure for any
breach of a representation or warranty related to the failure of the Servicer to
hold title in the manner described in such Section). If the Servicer will be
unable or unwilling to cure such circumstance or condition by such date, on the
Payment Date following the Collection Period that ends at least thirty (30) days
after the Servicer discovers or is notified of the incorrectness of the
representation or warranty in question, the Servicer shall (i) deposit (or cause
to be deposited) into the related Collection Account an amount equal to the
Repurchase Payment and (ii) if such Lease Agreement or Leased Vehicle is
(A) part of a Designated Pool, direct the Owner Trustee either to reallocate
such Lease Agreement or Leased Vehicle from the related Designated Pool to the
Lending Facility Pool or to cause such Lease Agreement or Leased Vehicle to be
conveyed to the related Dealer or Assigning Affiliate as described below or to
the Servicer or (B) part of the Lending Facility Pool, unless otherwise directed
by the Servicer, direct the Owner Trustee to cause the Lease Agreement or Leased
Vehicle to be conveyed to the related Dealer or Assigning Affiliate as described
below or to the Servicer. If the Servicer receives funds from a Dealer or
Assigning Affiliate pursuant to such Dealer’s or Assigning Affiliate’s
obligation under a Dealer Agreement or otherwise to repurchase a Lease Agreement
or Leased Vehicle that is required to be repurchased or reallocated pursuant to
this Section, the Servicer shall return to such Dealer or Assigning Affiliate
the Lease Agreement and/or Leased Vehicle, as applicable, and any Certificate of
Title that has been issued with respect to such Leased Vehicle. Such deposit of
funds in an amount at least equal to the Repurchase Payment received from a
Dealer or Assigning Affiliate, as the case may be, shall satisfy the Servicer’s
obligations pursuant to this Section and shall be deemed to constitute payment
in full of the Repurchase Payment with respect thereto.

(c) If the domicile of or title to a Leased Vehicle is changed by a Person other
than the Titling Trust, Owner Trustee, Collateral Agent, Settlor or Servicer and
such change would be likely to result in the Titling Trust doing business in a
Restricted Jurisdiction, then on the Payment Date related to the Collection
Period that ends at least thirty (30) days after the Servicer discovers or is
notified of such change, the Servicer shall purchase such Lease Agreement and
the related Leased Vehicle by either (i) depositing to the related Collection
Account an amount equal to the Repurchase Payment or (ii) appropriately
segregating and designating an amount equal to the Repurchase Payment on its
records, pending application thereof pursuant to this Agreement.

(d) The purchase by a Dealer or an Assigning Affiliate of a Lease Agreement
and/or Leased Vehicle, as the case may be, pursuant to this Section shall be
deemed to cure the breach of representation or warranty or other situation
giving rise to the repurchase obligation for purposes of this Agreement. Upon
any such purchase, the Titling Trust shall be deemed to transfer, assign, set
over and otherwise convey to the Servicer (or the related Dealer, as
applicable), without recourse, representation or warranty, all of the Titling
Trust’s interest in the repurchased Lease Agreement and Leased Vehicle,
including all monies due or to become due with respect thereto after the date of
such repurchase and all proceeds thereof.

 

9



--------------------------------------------------------------------------------

(e) Except as otherwise set forth herein or in the related Supplement or
Servicing Supplement, the sole remedy of the Titling Trust, the Settlor and the
related Exchange Noteholder with respect to (i) the incorrectness of a
representation and warranty set forth in Section 2.6(a) or (ii) a change of
domicile of a Leased Vehicle resulting in the Titling Trust doing business in a
Restricted Jurisdiction shall be to require the Servicer to deposit the
applicable Repurchase Payment (or such amount as specified in the Servicing
Supplement) in the related Collection Account and thereby purchase the
applicable Lease Agreement and Leased Vehicle as provided in this Section. The
obligations of the Servicer under this Section shall survive any partial or
complete termination of the Servicer hereunder.

(f) Notwithstanding the foregoing, the Servicer may purchase a Matured Vehicle
at any time. If such Leased Vehicle is allocated to (i) the Lending Facility
Pool, the purchase price shall equal the Contract Residual Value relating to
such Lease Vehicle as of the related Maturity Date or (ii) a Designated Pool,
the purchase price shall be determined as set forth in the related Servicing
Supplement.

SECTION 2.7. Collections, Security Deposits, Payments Ahead and Other Receipts.

(a) The Servicer shall use commercially reasonable efforts to (i) collect all
payments or balances required under each Lease Agreement and (ii) cause all
payments required under its Lease Agreement to be made, accompanied by an
invoice, payment coupon or electronic funds transfer notice bearing the lease
number to which such payment relates. Consistent with the foregoing and in
accordance with its Customary Servicing Practices, the Servicer may in its
discretion waive any late payment or extension or deferral charge, in whole or
in part, in connection with delinquent payments on or Extensions of a Lease
Agreement. The Servicer shall account to the Titling Trust for the Trust Assets
related to each Pool separately in accordance with this Agreement and the other
Basic Documents.

(b) With respect to any Collections and Payments Ahead received by the Servicer:

(i) Within two (2) Business Days after receiving any check or other receipt
related to a Lease Agreement or a related Leased Vehicle, or with respect to a
payment that was remitted improperly or that relates to an amount in dispute,
within a reasonable time period, the Servicer shall enter into its computer
system the following information, to the extent available: (A) the amount of the
receipt, (B) the lease number to which such payment relates, (C) the nature of
the payment, (D) the date of receipt of such payment and (E) the Pool to which
such Lease Agreement and the related Leased Vehicle has been allocated
(collectively, the “Payment Information”).

(ii) As to any such funds received by the Servicer for which the Servicer does
not have all Payment Information, the Servicer shall enter into its computer
system all available Payment Information and use its commercially reasonable
efforts to obtain all missing Payment Information as soon as practicable and
shall enter the remaining Payment Information into its computer system upon
receipt thereof.

 

10



--------------------------------------------------------------------------------

(iii) The Servicer shall cause the portions of the Administrative Charge
representing allocations of Taxes to be paid or the Servicer shall pay all such
amounts as are contemplated by the related Lease Agreement.

(iv) By the later of the close of business on (A) the second (2nd) Business Day
after receipt or (B) the day on which all related Payment Information is
received by the Servicer, the Servicer shall, except as otherwise provided in a
related Servicing Supplement, either (1) deposit into the related Collection
Account all such funds other than (x) Administrative Charges and (y) Disposition
Expenses, Liquidation Expenses and Insurance Expenses to be reimbursed to the
Servicer pursuant to Section 2.11 (it being understood that in the case of
proceeds from the sale or other disposition of a Leased Vehicle that is the
subject of a Like Kind Exchange which are part of Collections, the Servicer
instead shall make deposits into the related Collection Account when due in
accordance with Section 2.11) or (2) appropriately segregate and designate such
funds on its records, pending application thereof pursuant to this Agreement.

(v) In connection with Like Kind Exchanges, if the Servicer has reallocated any
Leased Vehicles from the relevant Designated Pool to the Lending Facility Pool,
by the later of the close of business on (A) the second Business Date after
receipt or (B) the day on which all related Payment Information is received by
the Servicer, the Servicer shall, except as otherwise provided in a related
Servicing Supplement, cause the Titling Trust to assign the related Net
Liquidation Proceeds from the Lending Facility Pool to a Qualified Intermediary
to permit the Qualified Intermediary to purchase a Replacement Vehicle.

(vi) If the Servicer receives any Payment Ahead with respect to a Lease
Agreement it shall maintain appropriate records so as to enable it to timely
apply such Payment Ahead as an Applied Payment Ahead on the succeeding Payment
Due Dates for the related Lease Agreement. On such succeeding Payment Due Dates,
the Servicer shall deposit the related Applied Payment Ahead to the related
Collection Account and indicate the corresponding reduction in the Retained
Payment Ahead in its records.

Notwithstanding any other provision in this Section, except as otherwise set
forth in the applicable Servicing Supplement, the Servicer shall be permitted to
retain the amounts provided for in such Section received during a Collection
Period until such amounts are required to be disbursed on the related Payment
Date.

(c) With respect to Security Deposits:

(i) Subject to Section 6.1(b), the Servicer shall treat all Security Deposits
remitted to it (or deemed remitted to it) in accordance with the Customary
Servicing Practices as agent, custodian and bailee for the Titling Trust and as
proceeds of the Lease Agreements, pending application of the proceeds thereof
pursuant to clause (ii) below.

 

11



--------------------------------------------------------------------------------

(ii) The Servicer shall apply the proceeds of each Security Deposit in
accordance with applicable law, the Customary Servicing Practices and the terms
of the related Lease Agreements, including payment of shortfalls resulting from
the related lessee’s default or failure to make payments required by the related
Lease Agreement or from damage to the related Leased Vehicle. Upon termination
of a Lease Agreement, the Servicer shall return to the related lessee any
portion of the related Security Deposit remaining after deducting any amounts
permitted under applicable law and the related Lease Agreement. To the extent
permitted by applicable law and the related Lease Agreement, if a Lease
Agreement becomes a Defaulted Lease or a Liquidated Lease, then the related
Security Deposit shall become Liquidation Proceeds, which the Servicer shall
apply (net of any Liquidation Expenses) to amounts owed by the related lessee
under such Lease Agreement.

(iii) Except as otherwise required by applicable law, (A) the Servicer shall not
be required to segregate Security Deposits from its own funds and (B) any income
earned from any investment on the Security Deposits by the Servicer shall be for
the account of the Servicer as additional compensation.

(d) With respect to any other funds received by the Servicer or the Owner
Trustee related to any Trust Asset, upon receipt the Servicer shall either
(i) deposit such funds to the related Collection Account or (ii) appropriately
segregate and designate such funds on its records, pending application thereof
pursuant to this Agreement and any applicable Servicing Supplement.

(e) The Servicer shall from time to time, in accordance with the Titling Trust
Agreement or an applicable Exchange Note Supplement or Servicing Supplement,
(i) identify and allocate on the books and records of the Titling Trust certain
Lease Agreements and Leased Vehicles into one or more Designated Pools, either
upon the initial creation of such Designated Pool or periodically following its
creation, and direct the Owner Trustee to transfer periodically from and to the
related accounts of the Titling Trust (A) such funds as are provided for in such
Exchange Note Supplement or Servicing Supplement in connection with any such
transfer of Trust Assets and (B) such Designated Pool’s appropriate share of the
liabilities of the Titling Trust, as determined in accordance with the Titling
Trust Agreement and such Exchange Note Supplement or Servicing Supplement.

(f) In connection with any Like Kind Exchange, the Servicer may, from time to
time, in accordance with the Titling Trust Agreement or an applicable Exchange
Note Supplement or Servicing Supplement (including any provision governing the
payment of advances by the Servicer), subject to Section 2.11, (i) identify and
reallocate or cause to be identified and reallocated certain Leased Vehicles
from the related Designated Pool to the Lending Facility Pool on the books and
records of the Titling Trust, and (ii) transfer or cause to be transferred from
the Lender Pool to the relevant Exchange Note Collection Account an amount equal
to the Net Liquidation Proceeds of such Liquidated Vehicles as payment for such
reallocation.

 

12



--------------------------------------------------------------------------------

SECTION 2.8. Settlement of Accounts.

(a) On or before each Determination Date, the Servicer shall deliver, (i) to the
Owner Trustee, the Settlor, the Lender, the Administrative Agent and the
Collateral Agent, a monthly report with respect to the Lending Facility Pool
(the “Monthly Lending Facility Pool Report”) and (ii) except as otherwise
provided in the related Servicing Supplement, to the each related Secured Party,
a monthly report with respect to each Designated Pool (each, a “Monthly Exchange
Note Report”), in each case, documenting, as applicable, (A) all advances to be
made to, and distributions (including Servicer reimbursements) to be made from,
the related Collection Account or (B) the manner in which the Servicer will
apply all collections on the related Pool received by the Servicer on or prior
to the next Payment Date.

(b) The Servicer shall, from time to time, determine the respective amounts and
recipients and:

(i) as and when required by and as provided in this Agreement, the Credit and
Security Agreement or a related Servicing Supplement, transfer from the related
Collection Account to the Servicer any due and unpaid Servicing Fees;

(ii) as and when required by the Titling Trust Agreement, this Agreement, the
Credit and Security Agreement or a related Exchange Note Supplement or Servicing
Supplement, transfer from the Lending Facility Collection Account any expenses
or liabilities for which reimbursement is authorized hereunder or thereunder to
the Person entitled thereto;

(iii) as and when required by a related Exchange Note Supplement or Servicing
Supplement, transfer from the related Exchange Note Collection Account to the
Lending Facility Collection Account funding for each Exchange Note’s share of
any allocable expenses or losses for which reimbursement is authorized by the
Titling Trust Agreement, the or such Exchange Note Supplement or Servicing
Supplement to the extent not otherwise provided for in this Section;

(iv) as and when required in connection with the Basic Documents relating to a
Transaction, transfer from the related Collection Account to the related
Distribution Account such amounts as are required to be distributed from time to
time in connection with such Transaction; and

(v) as and when required by the Titling Trust Agreement or a related Exchange
Note Supplement or Servicing Supplement, transfer between the related Collection
Accounts any other funds as provided for in the Titling Trust Agreement, the
Credit and Security Agreement or any such Exchange Note Supplement or Servicing
Supplement.

(c) Anything to the contrary notwithstanding, the Servicer shall be entitled to
make any of the foregoing transfers by appropriately segregating and designating
the relevant funds on its records, pending application thereof in accordance
with this Agreement.

SECTION 2.9. Servicing Compensation.

(a) As compensation for the performance of its obligations under this Agreement,
and subject to any applicable Servicing Supplement, the Servicer shall be
entitled to receive (i) with respect to the Lending Facility Pool, the Lending
Facility Pool Servicing Fee and (ii) with respect to any Designated Pool, the
Designated Pool Servicing Fee and such additional compensation as may be
provided for in the related Servicing Supplement. In servicing the Trust Assets
allocated to a particular Pool, such servicing compensation shall be calculated
based only on such Trust Assets and shall be deemed to be an expense incurred
only with respect to such Pool. The Lending Facility Pool Servicing Fee shall be
calculated on the basis of a 360-day year consisting of twelve (12) thirty
(30) day months.

 

13



--------------------------------------------------------------------------------

(b) Unless otherwise provided in a Servicing Supplement, the Servicer shall be
entitled to additional servicing compensation with respect to the related Trust
Assets in the form of Administrative Charges to the extent that such amounts are
not required for the payment of insurance premiums, Taxes or similar charges or
other charges required to be paid to Dealers, Assigning Affiliates or other
third parties allocable to the Lease Agreements and investment earnings on
Security Deposits.

SECTION 2.10. Servicing Expenses and Reimbursement.

(a) Subject to any applicable Servicing Supplement, the Servicer shall pay all
expenses incurred by it in connection with its servicing activities and shall
not be entitled to reimbursement of such expenses except for unpaid Disposition
Expenses, Insurance Expenses and Liquidation Expenses. The Servicer may advance
Disposition Expenses, Insurance Expenses, Liquidation Expenses and
Administrative Charges to the extent required to service the related Trust
Assets. The Servicer shall be entitled to be reimbursed for Disposition
Expenses, Insurance Expenses and Liquidation Expenses to which it is entitled by
depositing only Net Liquidation Proceeds to the related Collection Account or by
appropriately segregating and designating such funds on its records, pending
application thereof.

(b) Except as otherwise provided in an Exchange Note Supplement or Servicing
Supplement, the Servicer may obtain on any day from the Titling Trust, out of
the related Collection Account, reimbursement for any Disposition Expenses,
Insurance Expenses and Liquidation Expenses for the related Pool for any or all
prior Collection Periods; provided, that the Servicer shall have delivered to
the Owner Trustee an Officer’s Certificate setting forth the calculation of such
Disposition Expenses, Insurance Expenses and Liquidation Expenses.

SECTION 2.11. Repossession, Recovery and Sale of Leased Vehicles.

(a) Subject to Section 2.12(b) and the related Exchange Note Supplement or
Servicing Supplement, the Servicer shall use commercially reasonable efforts to
sell or otherwise dispose of any Matured Vehicle not purchased by the lessee, by
a Dealer or Assigning Affiliate and to repossess or recover and sell or
otherwise dispose of any Liquidated Vehicle. In accordance with the foregoing
standards, the Servicer shall follow such practices and procedures as are
consistent with the standards set forth in Section 2.1 (b), which may include
(i) engaging in self-help repossession to the extent permitted under applicable
law, (ii) exercising efforts to realize upon Dealer Recourse as the Servicer may
determine in its sole discretion, (iii) consigning a Leased Vehicle to a Dealer
or Assigning Affiliate for resale or release (to the extent permitted by
applicable law), (iv) selling a Leased Vehicle at public or private sale in a
commercially reasonable manner, (v) commencing and prosecuting Proceedings with
respect to such Lease Agreement or a related Leased Vehicle or (vi) taking any
actions as are necessary or desirable in order to transfer a Leased Vehicle in a
transaction that qualifies or will qualify as a Like Kind Exchange, in each case
in compliance with the related Lease Agreement and all applicable laws.

 

14



--------------------------------------------------------------------------------

(b) The Servicer shall not be required to expend its own funds in repairing a
Leased Vehicle that has been damaged by reason of an event for which the related
lessee was not required under its Lease Agreement to obtain casualty or other
insurance or maintain such insurance in full force and effect, unless the
Servicer shall reasonably determine that such expenditure is likely to enhance
Net Liquidation Proceeds. The Servicer shall expend funds in connection with the
repossession and recovery or sale or other disposition of any Leased Vehicle
(and such expense shall be deemed a Liquidation Expense) only to the extent that
it reasonably determines that anticipated Liquidation Expenses will not exceed
anticipated Liquidation Proceeds. Except as otherwise provided in the related
Servicing Supplement, the Servicer shall be reimbursed for Disposition Expenses
and Liquidation Expenses as provided in Section 2.10. The Titling Trust shall
grant to the Servicer a Power of Attorney, and the Servicer, as “Grantee”
thereunder, with full power of substitution, shall give prompt notice to the
Owner Trustee upon any such substitution.

(c) In connection with any Like Kind Exchange, the Servicer shall direct or
cause to occur all necessary action under such program, including:

(i) In order to effect Like Kind Exchanges, the Servicer shall be permitted from
time to time to reallocate Leased Vehicles on the books and records of the
Titling Trust from the relevant Designated Pool to the Lending Facility Pool
prior to the sale or other disposition of such Leased Vehicles in accordance
with the terms of this Agreement and, with respect to any Leased Vehicle
allocated to a Designated Pool, the related Servicing Supplement. Furthermore,
in order to effect Like Kind Exchanges, the Servicer shall be permitted from
time to time to assign the Net Liquidation Proceeds relating to any such Leased
Vehicle from the Lending Facility Pool to the Qualified Intermediary in
connection with obtaining Replacement Vehicles. The Servicer shall be permitted
to effect any reallocation of a Leased Vehicle on the books and records of the
Titling Trust from the relevant Designated Pool to the Lending Facility Pool on
the Business Day on which the Servicer reasonably believes the sale or other
disposition of such Leased Vehicle shall occur (the “Scheduled Disposition
Date”). If a Leased Vehicle has been reallocated from the relevant Designated
Pool to the Lending Facility Pool and the anticipated sale or other disposition
of such Leased Vehicle does not occur on or prior to the close of business on
the related Scheduled Disposition Date then the Servicer shall immediately
reallocate the related Leased Vehicle on the books and records of the Titling
Trust from the Lending Facility Pool to the relevant Designated Pool.

(ii) With respect to any Leased Vehicle that is sold or otherwise disposed of
following a reallocation described in Section 2.11(c)(i), the Servicer shall
determine the Net Liquidation Proceeds relating to such Leased Vehicle. By no
later than the close of business on the first (1st) Business Day following the
day on which such Leased Vehicle was sold or otherwise disposed of, the Servicer
shall, or shall cause the Settlor to, subject to the terms of any Servicing
Supplement, (A) deposit cash in an amount equal to the related Net Liquidation
Proceeds into the relevant Exchange Note Collection Account, (B) allocate one or
more Leased Vehicles with an aggregate Contract Residual Value that is at least
equal to the Net Liquidation Proceeds of the related Leased Vehicle to the
relevant Designated Pool or (C) both deposit cash to the relevant Exchange Note
Collection Account and allocate one or more Leased Vehicles to the relevant
Designated Pool so that the sum of such cash deposit plus the aggregate Contract
Residual Value of such Leased Vehicles is at least equal to the Net Liquidation
Proceeds of the related Leased Vehicle.

 

15



--------------------------------------------------------------------------------

(iii) The Servicer shall use the same commercially reasonable efforts to sell or
otherwise dispose of Liquidated Vehicles under a Like Kind Exchange as required
by Sections 2.11(a) and 2.11(b).

(iv) Upon the disposition of a Leased Vehicle and transfer of the proceeds of
such disposition to the Qualified Intermediary, AmeriCredit shall direct the
Qualified Intermediary to use such proceeds, together with any additional
amounts received from the Settlor and any proceeds then held by the Qualified
Intermediary as a result of the disposition of other Leased Vehicles, to acquire
one or more Replacement Vehicles. Upon the purchase of any Replacement Vehicle
by the Qualified Intermediary, the Servicer shall cause such Replacement Vehicle
to be titled in accordance with Section 2.4 and allocated either (A) to a
Designated Pool in accordance with Section 2.11(c)(iii) or (B) if no such
allocation to a Designated Pool is required to fulfill the requirements of
Section 2.11(c)(iii), to the Lending Facility Pool.

(v) If any Leased Vehicle is disposed of in connection with a Like Kind Exchange
by being sold to AmeriCredit or to an Affiliate of AmeriCredit, AmeriCredit or
such Affiliate, as the case may be, shall be deemed to have represented and
warranted that (1) the sale price paid in respect of such sale represents the
equivalent amount that AmeriCredit, as Servicer, would have obtained from a
third-party purchaser in respect of such Leased Vehicle (unless the Base
Residual Value is paid for such Leased Vehicle, in which case, the amount that
would have been paid by a third-party purchaser shall be deemed to be the Base
Residual Value), and (2) the costs and expenses of the Servicer to be netted
against such proceeds are no greater than had such Leased Vehicle been sold
directly to a third-party purchaser.

SECTION 2.12. Servicer to Act on Behalf of Trustee.

(a) In addition to the duties of the Servicer set forth in this Agreement or any
of the other Basic Documents, the Servicer shall perform such calculations and
shall prepare for execution by the Titling Trust or the Owner Trustee or shall
cause the preparation by other appropriate Persons of all such documents,
reports, filings, instruments, certificates and opinions as it shall be the duty
of the Titling Trust or the Owner Trustee to prepare, file or deliver pursuant
to this Agreement or any of the Basic Documents or under state and federal tax
and securities laws (including any filings required pursuant to the
Sarbanes-Oxley Act of 2002 or any rule or regulation promulgated thereunder),
and at the request of the Owner Trustee shall take all appropriate action that
it is the duty of the Titling Trust to take pursuant to this Agreement or any of
the Basic Documents. In accordance with the directions of the Titling Trust or
the Owner Trustee, the Servicer shall administer, perform or supervise the
performance of such other activities in connection with the Collateral as are
not covered by any of the foregoing provisions and as are expressly requested by
the Titling Trust or the Owner Trustee and are reasonably within the capability
of the Servicer.

 

16



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement or any of the Basic Documents to
the contrary, the Servicer shall be responsible for promptly notifying the Owner
Trustee and the Administrative Agent in the event that any withholding tax is
imposed on the Titling Trust’s payments (or allocations of income) to any
Certificateholder (as defined in the Titling Trust Agreement) as contemplated by
this Agreement or any other Basic Document. Any such notice shall be in writing
and specify the amount of any withholding tax required to be withheld by the
Owner Trustee or the Administrative Agent pursuant to such provision.

(c) In carrying out the foregoing duties or any of its other obligations under
this Agreement, the Servicer may enter into transactions with or otherwise deal
with any of its Affiliates; provided, however, that the terms of any such
transactions or dealings shall be in accordance with any directions received
from the Titling Trust and shall be, in the Servicer’s opinion, no less
favorable to the Titling Trust in any material respect.

(d) The Servicer shall prepare and file, on behalf of APGO and the Titling
Trust, all tax returns, tax elections, financial statements and such annual or
other reports attributable to the activities engaged in by the Titling Trust as
are necessary for preparation of tax reports, including without limitation forms
1099. All tax returns will be signed by APGO or the Servicer.

(e) Notwithstanding the foregoing, with respect to matters that in the
reasonable judgment of the Servicer are non-ministerial, the Servicer shall not
take any action pursuant to this Section 2.12 unless within a reasonable time
before the taking of such action, the Servicer shall have notified the Owner
Trustee, the Administrative Agent and the Collateral Agent of the proposed
action and the Owner Trustee and, with respect to items (A), (B), (C) and
(D) below, the Owner Trustee shall not have withheld consent. For the purpose of
the preceding sentence, “non-ministerial matters” shall include: (A) the
amendment of or any supplement to the Credit and Security Agreement; (B) the
initiation of any claim or lawsuit by the Titling Trust and the compromise of
any action, claim or lawsuit brought by or against the Titling Trust (other than
in connection with the collection of the Lease Agreements or liquidation of the
Leased Vehicles); (C) the amendment, change or modification of this Agreement or
any of the Basic Documents; and (D) the removal of, and appointment of a
successor, Collateral Agent.

 

17



--------------------------------------------------------------------------------

(f) The Servicer shall identify from time to time all (i) UCC financing
statements reflecting certain interests in Lease Agreements allocated to a
particular Pool and all related rights, (ii) periodic sales and use Tax, income
or franchise Tax or property (real or personal) Tax reports for the Titling
Trust and the Owner Trustee, (iii) periodic renewals of licenses and permits,
(iv) periodic renewals of qualifications to act as a statutory trust and trustee
of a statutory trust and (v) other periodic governmental filings, returns,
registrations or approvals (items (i) through (v), collectively, “Filings”)
arising with respect to or required of the Owner Trustee or the Titling Trust,
including (in the ease of clauses (iii) and (v)) such licenses, permits and
other Filings as are required for the Titling Trust or the Owner Trustee on
behalf of the Titling Trust, as the case may be, to originate and accept
assignments of Lease Agreements or Leased Vehicles and to be identified and
maintained as the owner of the Leased Vehicles on the related Certificates of
Title, as contemplated by Sections 2.4 and 2.5(a). The Servicer shall also
identify any surety bonds or other ancillary undertakings required of the
Titling Trust or the Owner Trustee in respect of any Filing. The Servicer, with,
to the extent applicable, the cooperation of the Settlor, the Owner Trustee or
the Titling Trust, shall timely prepare and file or cause to be filed, with the
appropriate Person each Filing and each such ancillary undertaking, and shall
pay any and all fees, Taxes or expenses required to be paid in connection with
the foregoing. In connection with the foregoing, the Titling Trust grants to the
Servicer such authority, and will, from time to time, execute and deliver to the
Servicer any necessary power of attorney (including a Power of Attorney), as it
may require, to effect each such Filing or ancillary undertaking. If the
Servicer receives notice, or has actual knowledge, of material non-compliance
with any Filing requirement, it shall promptly so notify the Owner Trustee and
take all required action to rectify such noncompliance. Notwithstanding the
foregoing, the Servicer shall not be required to perform any of the actions
specified in this Section in connection with any requirements that may be
applicable to any Co-Trustee (except to the extent provided for in an applicable
Co-Trustee Agreement to which the Servicer is a party), separate trustee or
nominee of the Titling Trust.

SECTION 2.13. Liability of Servicer; Indemnities.

(a) The Servicer (in its capacity as such) shall be liable hereunder only to the
extent of the obligations in this Agreement specifically undertaken by the
Servicer and the representations made by the Servicer.

(b) The Servicer shall defend, indemnify and hold harmless the Titling Trust,
the Owner Trustee, the Settlor, the Administrative Agent, the Collateral Agent
and their respective officers, directors, agents and employees and the Secured
Parties from and against any and all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel and expenses
of litigation arising out of or resulting from the use, ownership or operation
by the Servicer or any Affiliate thereof of any Leased Vehicle.

(c) The Servicer shall indemnify, defend and hold harmless the Titling Trust,
the Owner Trustee, the Settlor, the Administrative Agent, the Collateral Agent
and their respective officers, directors, agents and employees and the Secured
Parties from and against any Taxes that may at any time be asserted against any
of such parties with respect to the transactions contemplated in this Agreement
or any other Basic Document, including, without limitation, any sales, gross
receipts, general corporation, tangible or intangible personal property,
privilege or license taxes (but not including any federal or other income taxes
based on income payable to such Persons hereunder or thereunder) and costs and
expenses in defending against the same.

(d) The Servicer shall indemnify, defend and hold harmless the Titling Trust,
the Owner Trustee, the Settlor, the Administrative Agent, the Collateral Agent
and their respective officers, directors, agents and employees and the Secured
Parties from and against any and all costs, expenses, losses, claims, damages,
and liabilities to the extent that such cost, expense, loss, claim, damage, or
liability arose out of, or was imposed upon the Titling Trust, the Owner
Trustee, the Settlor, the Administrative Agent, the Collateral Agent or the
Secured Parties by reason of the negligence, misfeasance or bad faith in the
performance of the Servicer’s duties under this Agreement or any other Basic
Document or by reason of reckless disregard of the Servicer’s obligations and
duties under this Agreement or any other Basic Document (excluding credit and
residual value losses).

 

18



--------------------------------------------------------------------------------

(e) AmeriCredit shall indemnify, defend and hold harmless the Titling Trust, the
Owner Trustee, the Settlor, the Administrative Agent, the Collateral Agent and
their respective officers, directors, agents and employees and the Secured
Parties from and against any loss, liability or expense incurred by reason of
the violation by Servicer of federal or state securities laws in connection with
the registration or the sale of any Exchange Note.

(f) Indemnification under this Article shall include, without limitation,
reasonable fees and expenses of counsel and expenses of litigation and shall
include costs and expenses incurred in connection with the enforcement of any
such indemnification rights. If the Servicer has made any indemnity payments
pursuant to this Section and the recipient thereafter collects any of such
amounts from others, the recipient shall promptly repay such amounts collected
to the Servicer, without interest.

(g) The obligations of the Servicer under this Section shall survive (i) any
transaction described in Section 5.4 and any acts, occurrences or transactions
related thereto whether arising before or after the date of such transaction,
(ii) the resignation or removal of the Servicer, the Owner Trustee, the
Administrative Agent or the Collateral Agent and (iii) the termination of this
Agreement, any related Servicing Supplement and the other Basic Documents.

SECTION 2.14. Third Party Claims. The Servicer shall immediately notify the
Settlor, the Administrative Agent, the Collateral Agent, the Owner Trustee and
each affected Secured Party upon learning of a Claim or Lien of whatever kind of
a third party that would be likely to have a material adverse impact (not
reasonably expected to be covered by insurance) on the Titling Trust or any
Trust Assets allocated to a particular Pool. The Servicer shall be responsible
for the defense of any Claim against the Owner Trustee arising pursuant to or in
connection with a Claim or Proceeding (a) contemplated by SECTION 2.13(a), (b),
(c) and (d), subject to the qualifications described therein, (b) originally
commenced by the Servicer or the Titling Trust to enforce a Lease Agreement or
(c) with respect to the servicing of a Lease Agreement. If the Servicer is
responsible for the defense of such a Proceeding or Claim, the Servicer will
provide such information with respect thereto as is reasonably requested by the
Settlor, the Owner Trustee or the related Secured Party, as applicable.

SECTION 2.15. Insurance. The Servicer shall cause each Lease Agreement to
require (i) a comprehensive and collision physical damage insurance policy
covering the actual cash value of the related Leased Vehicle and (ii) automotive
liability insurance in amounts at least equal to the amount prescribed by
applicable State law shall be obtained and maintained in full force and effect
during the related Lease Term. Each Lease Agreement shall provide that failure
to obtain and maintain the required insurance is a default under the Lease
Agreement. For the avoidance of doubt, evidence that a “self-insurance” policy
is maintained that satisfies the dollar amount requirements in clauses (i) and
(ii) shall satisfy the requirements of this Section 2.15.

 

19



--------------------------------------------------------------------------------

SECTION 2.16. Subservicer.

(a) The Servicer may enter into subservicing agreements with one or more
subservicers for the servicing and administration of any or all of the Lease
Agreements. References in this Agreement to actions taken, to be taken,
permitted to be taken, or restrictions on actions permitted to be taken, by the
Servicer in servicing the Lease Agreements shall include actions taken, to be
taken, permitted to be taken, or restrictions on actions permitted to be taken,
by a subservicer on behalf of the Servicer. Each subservicing agreement will be
upon such terms and conditions as are not inconsistent with this Agreement and
the standard of care set forth herein and as the Servicer and the subservicer
have agreed. All compensation payable to a subservicer under a subservicing
agreement shall be payable by the Servicer from its servicing compensation or
otherwise from its own funds.

(b) Notwithstanding any subservicing agreement or any of the provisions of this
Agreement relating to agreements or any arrangements between the Servicer or a
subservicer or any reference to actions taken through such Persons or otherwise,
the Servicer shall remain obligated and liable for the servicing and
administering of the Lease Agreements in accordance with the provisions of this
Agreement without diminution of such obligation or liability by virtue of such
subservicing agreements.

(c) Any subservicing agreement that may be entered into and any other
transactions or servicing arrangements relating to or involving a subservicer in
its capacity as such shall be deemed to be between the subservicer and the
Servicer alone, and the Titling Trust, the Owner Trustee and any Secured Party
shall not be deemed parties thereto and shall have no claims, rights,
obligations, duties or liabilities with respect to the subservicer except as set
forth in the next succeeding paragraph.

In the event the Servicer shall for any reason no longer be acting as such, the
Successor Servicer may, in its discretion, thereupon assume all of the rights
and obligations of the outgoing Servicer under a subservicing agreement. In such
event, the Successor Servicer shall be deemed to have assumed all of the
Servicer’s interest therein and to have replaced the outgoing Servicer as a
party to each such subservicing agreement to the same extent as if such
subservicing agreement had been assigned to the Successor Servicer, except that
the outgoing Servicer shall not thereby be relieved of any liability or
obligations on the part of the outgoing Servicer to the subservicer under such
subservicing agreement. The outgoing Servicer shall deliver to the Successor
Servicer all documents and records relating to each such subservicing agreement
and the Lease Agreements then being serviced thereunder and an accounting of
amounts collected and held by it and otherwise use its best efforts to effect
the orderly and efficient transfer of any subservicing agreement to the
Successor Servicer. In the event that the predecessor servicer is being replaced
upon the occurrence of a Lending Facility Servicer Default or Exchange Note
Servicer Default or otherwise for cause, the predecessor Servicer shall pay all
reasonable set-up and conversion costs associated with the transfer of the
servicing rights to the Successor Servicer. In the event that the Successor
Servicer elects not to assume a subservicing agreement, the outgoing Servicer,
at its expense, shall cause the subservicer to deliver to the Successor Servicer
all documents and records relating to the Lease Agreements and Leased Vehicles
being serviced thereunder and all amounts held (or thereafter received) by such
subservicer (together with an accounting of such amounts) and shall otherwise
use its best efforts to effect the orderly and efficient transfer of servicing
of the Lease Agreements and Leased Vehicles being serviced by such subservicer
to the Successor Servicer.

 

20



--------------------------------------------------------------------------------

SECTION 2.17. Pull Ahead Lease Agreements. If a Pull Ahead Program is
instituted, any Lease Agreement subject to such Pull Ahead Program shall become
a Pull Ahead Lease Agreement as of the end of the Collection Period during which
the related Lessee elected to terminate the Lease Agreement prior to its
Maturity Date by delivery of the related Leased Vehicle to a Dealer and payment
of any required Monthly Payments and any other required amount pursuant to such
Pull Ahead Program. The Servicer shall cause the related Pull Ahead Payment
Provider to remit to it all Pull Ahead Payments relating to Pull Ahead Lease
Agreements in accordance with the terms of the related Pull Ahead Program,
including pursuing applicable legal remedies if such payments are not paid. For
the avoidance of doubt, no Successor Servicer shall be obligated to maintain a
Pull Ahead Program.

ARTICLE III

ACCOUNTS, STATEMENTS AND REPORTS

SECTION 3.1. Establishment of Collection Accounts.

(a) Prior to the first Payment Date on which amounts will be due and payable
pursuant to Section 10.2 of the Credit and Security Agreement to a party other
than AmeriCredit (in its capacity as Servicer, as Lender or otherwise) the
Collateral Agent, on behalf of the Lender, shall establish and maintain in its
own name an Eligible Deposit Account (the “Lending Facility Collection
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Collateral Agent on behalf of the
Lender. Prior to the establishment of such Lending Facility Collection Account,
all amounts required to be deposited thereto shall instead be deposited with or
at the direction of the Servicer, for further application by the Servicer in
accordance with the terms hereof. The Collateral Agent will also establish an
Exchange Note Collection Account pursuant to each Servicing Supplement that will
relate to the related Designated Pool and Exchange Note. Each Collection Account
shall initially be established with the Collateral Agent.

(b) Unless otherwise specified in the related Servicing Supplement with respect
to an Exchange Note Collection Account, funds on deposit in the Collection
Accounts shall be invested by the Collateral Agent (or any custodian with
respect to funds on deposit in any such account) in Permitted Investments
selected in writing by the Servicer (pursuant to standing instructions or
otherwise). All such Permitted Investments shall be held by or on behalf of the
Collateral Agent for the benefit of the related Secured Party. Funds on deposit
in any Trust Account shall be invested in Permitted Investments that will mature
so that such funds will be available at the close of business on the Business
Day immediately preceding the following Payment Date. All Permitted Investments
will be held to maturity. The Servicer acknowledges that upon its written
request and at no additional cost, it has the right to receive notification
after the completion of each such investment or the Collateral Agent’s receipt
of a broker’s confirmation. The Servicer agrees that such notifications will not
be provided by the Collateral Trustee hereunder, and the Collateral Trustee
shall make available, upon request and in lieu of notifications, periodic
account statements that reflect such investment activity. No statement need be
made available if no activity has occurred in the relevant Account during such
period.

 

21



--------------------------------------------------------------------------------

(c) All Investment Earnings of moneys deposited in each Collection Account shall
be deposited (or caused to be deposited) in such Collection Account by 10:00
a.m. on each Payment Date by the Collateral Agent and applied in the manner set
forth in the Credit and Security Agreement or related Exchange Note Supplement,
as applicable, and any loss resulting from such investments shall be charged to
such Collection Account. The Servicer will not direct the Collateral Agent to
make any investment of any funds held in any of the Collection Accounts unless
the security interest granted and perfected in such account will continue to be
perfected in such investment, in either case without any further action by any
Person, and, in connection with any direction to the Collateral Agent to make
any such investment, if requested by the Collateral Agent, the Servicer shall
deliver to the Collateral Agent an Opinion of Counsel, acceptable to the
Collateral Agent, to such effect.

(d) The Collateral Agent shall not in any way be held liable by reason of any
insufficiency in any of the Collection Accounts resulting from any loss on any
Permitted Investment included therein except for losses attributable to the
Collateral Agent’s failure to comply with the applicable investment instructions
pursuant to the terms of this Agreement or its failure to make payments on such
Permitted Investments issued by the Collateral Agent, in its commercial capacity
as principal obligor and not as Collateral Agent, in accordance with their
terms.

(e) If (i) the Servicer shall have failed to give investment directions in
writing for any funds on deposit in the Collection Accounts to the Collateral
Agent by 1:00 p.m. Eastern Time (or such other time as may be agreed by the
Servicer and Collateral Agent) on any Business Day the funds in such Collection
Account will be invested in accordance with the investment direction most
recently provided by the Servicer; provided, that, if no investment direction
has been provided by the Servicer by such date, the funds in such Collection
Account will be held univested.

(f) The Collateral Agent shall possess all right, title and interest in all
funds on deposit from time to time in the Collection Accounts and in all
proceeds thereof for the benefit of the related Secured Parties and all such
funds, investments, proceeds and income shall be part of the Trust Estate.
Except as otherwise provided herein, the Collection Accounts shall be under the
sole dominion and control of the Collateral Agent for the benefit of the related
Secured Parties. If, at any time, any of the Collection Accounts ceases to be an
Eligible Deposit Account, the Collateral Agent (or the Servicer on its behalf)
shall within five (5) Business Days (or such longer period as to which the
Rating Agencies rating any securities backed by the related Exchange Note, if
any, may consent) establish a new Collection Account as an Eligible Deposit
Account and shall transfer any cash and/or any investments to such new
Collection Account. In connection with the foregoing, the Servicer agrees that,
in the event that any of the Collection Accounts are not accounts with the
Collateral Agent, the Servicer shall notify the Collateral Agent in writing
promptly upon any of such Collection Accounts ceasing to be an Eligible Deposit
Account.

 

22



--------------------------------------------------------------------------------

(g) With respect to the Trust Account Property, the Collateral Agent agrees
that:

(i) any Trust Account Property that is held in deposit accounts shall be held
solely in the Eligible Deposit Accounts; and, except as otherwise provided
herein, each such Eligible Deposit Account shall be subject to the exclusive
custody and control of the Collateral Agent, and the Collateral Agent shall have
sole signature authority with respect thereto;

(ii) any Trust Account Property that constitutes “physical property” (as such
term is defined in the definition of “Delivery” contained in Annex A hereto)
shall be delivered to the Collateral Agent in accordance with paragraph (i) of
the definition of “Delivery” and shall be held, pending maturity or disposition,
solely by the Collateral Agent or a securities intermediary (as such term is
defined in Section 8-102(14) of the UCC) acting solely for the Collateral Agent;

(iii) the “securities intermediary’s jurisdiction” for purposes of Section 8-110
of the UCC shall be the State of New York;

(iv) any property that is a book-entry security held through the Federal Reserve
System pursuant to Federal book-entry regulations shall be delivered in
accordance with paragraph (ii) of the definition of “Delivery” and shall be
maintained by the Collateral Agent, pending maturity or disposition, through
continued book-entry registration of such Trust Account Property as described in
such paragraph;

(v) any Trust Account Property that is an “uncertificated security” or a
“security entitlement” under Article 8 of the UCC and that is not governed by
clause (4) above shall be delivered to the Collateral Agent in accordance with
paragraph (iii) or (iv), if applicable, of the definition of “Delivery” and
shall be maintained by the Collateral Agent, pending maturity or disposition,
through continued registration of the Collateral Agent’s (or its nominee’s)
ownership of such security; and

(vi) any cash shall be considered a “financial asset” under Article 8 of the
UCC.

(h) The Servicer shall have the power to instruct the Collateral Agent to make
withdrawals and payments from the Collection Accounts for the purpose of
permitting the Servicer and the Collateral Agent to carry out its respective
duties hereunder, under the Credit and Security Agreement and under any other
agreements related thereto or to withdraw amounts that do not constitute
Collections for any Collection Period that were deposited in error.

SECTION 3.2. Reporting by the Servicer; Delivery of Certain Documentation.

(a) On or before each Determination Date, in accordance with Section 2.8(a), the
Servicer shall deliver the Monthly Lending Facility Pool Report to the Owner
Trustee, the Settlor, the Lender and the Collateral Agent and each Monthly
Exchange Note Report to the related Secured Parties, in each case, for the
related Collection Period. Notwithstanding the foregoing or Section 2.8(a), if
at any time no Exchange Notes are outstanding the Servicer shall not be required
to deliver any Servicer Reports unless requested to do so by the Lender.

(b) The Servicer will also provide any additional reports, certificates or
notices specified in any Servicing Supplement to the recipients and in
accordance with the terms specified therein.

 

23



--------------------------------------------------------------------------------

ARTICLE IV

SERVICER DEFAULTS

SECTION 4.1. Servicer Defaults; Termination of Servicer.

(a) The following acts and occurrences, with respect to the Lending Facility
Pool will constitute “Lending Facility Servicer Defaults”:

(i) the occurrence of an Insolvency Event with respect to the Servicer;

(ii) failure by the Servicer to remit to the Lending Facility Collection Account
any proceeds or payment required to be so remitted under the terms of this
Agreement that continues unremedied for a period of two (2) Business Days after
written notice is received by the Servicer from the Titling Trust, the Settlor
or the Collateral Agent, or after discovery of such failure by a Responsible
Officer of the Servicer;

(iii) failure on the part of the Servicer to observe its covenants and
agreements set forth in Section 5.3; or

(iv) failure on the part of the Servicer duly to observe or perform any other
covenants or agreements of the Servicer set forth in this Agreement, which
failure (A) materially and adversely affects the rights of the Lender, and
(B) continues unremedied for a period of thirty (30) days after knowledge
thereof by the Servicer or after the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to the
Servicer by the Titling Trust, the Settlor, the Administrative Agent or the
Collateral Agent.

(b) Except as otherwise provided in the related Servicing Supplement, the
following acts and occurrences with respect to any Designated Pool, will
constitute “Exchange Note Servicer Defaults” for such Designated Pool:

(i) the occurrence of an Insolvency Event with respect to the Servicer;

(ii) failure by the Servicer to remit to the related Exchange Note Collection
Account any proceeds or payment required to be so remitted under the terms of
this Agreement or the related Servicing Supplement that continues unremedied for
a period of two (2) Business Days after written notice is received by the
Servicer from by the related Exchange Noteholder, the Administrative Agent or
the Collateral Agent, or after discovery of such failure by a Responsible
Officer of the Servicer;

(iii) failure on the part of the Servicer to observe its covenants and
agreements set forth in Section 5.3; or

(iv) failure on the part of the Servicer duly to observe or perform any other
covenants or agreements of the Servicer set forth in this Agreement or the
related Servicing Supplement, which failure (A) materially and adversely affects
the rights of the related Exchange Noteholder or the Holders of any securities
which are secured by the related Exchange Noteholder, and (B) continues
unremedied for a period of thirty (30) days after knowledge thereof by the
Servicer or after the date on which written notice of such failure, requiring
the same to be remedied, shall have been given to the Servicer by the related
Exchange Noteholder, the Administrative Agent or the Collateral Agent.

 

24



--------------------------------------------------------------------------------

(c) The Servicer shall provide to the Owner Trustee, the Collateral Agent, the
Administrative Agent the related Secured Party and the related Exchange
Noteholder, if applicable, prompt notice of any Lending Facility Servicer
Default or Exchange Note Servicer Default.

(d) If a Lending Facility Servicer Default or Exchange Note Servicer Default
shall have occurred and be continuing, the Titling Trust may, upon being
provided indemnity or security satisfactory to it, remedy such Lending Facility
Servicer Default or Exchange Note Servicer Default, as applicable, or at the
direction of the related Secured Party, by notice to the Servicer, terminate all
of the rights and obligations of the Servicer under this Agreement and the
related Servicing Supplement in respect of the related Pool, including all or a
portion (allocable to the rights and obligations terminated) of the rights of
the Servicer to receive the servicing compensation provided for in Section 2.10
(or the applicable portion thereof) with respect to such Pool following the
assumption by a successor of the Servicer’s duties hereunder. Upon any such
termination, the Servicer shall continue to perform its functions as Servicer
until the earlier of the date specified in the termination notice or, if no such
date is specified therein, the date of the Servicer’s receipt of such notice, at
which time all rights, powers, duties, obligations and responsibilities of the
Servicer under this Agreement and the related Servicing Supplement, whether with
respect to the Servicing Fee or otherwise, so terminated with respect to the
related Pool shall, as applicable, vest in and be assumed by a Successor
Servicer appointed by the related Secured Party, pursuant to a servicing
agreement with the Titling Trust and such Secured Party, containing
substantially the same provisions as this Agreement in respect of the related
Pool (including those with respect to the compensation of such Successor
Servicer). The Successor Servicer is hereby irrevocably authorized and empowered
to execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, all documents and other instruments (including any notices to Lessees
deemed necessary or advisable by the Successor Servicer), and to do or
accomplish all other acts or things necessary or appropriate to effect such
vesting and assumption. Such action shall include, directing any or all of the
related Lessees to remit payments on or in respect of the related Lease
Agreements and Leased Vehicles to an account or address designated by the
Successor Servicer. The Servicer shall comply with its obligations under
Section 6.1(b) in connection with any such termination.

(e) All reasonable costs and expenses incurred in connection with transferring
the servicing of the related Lease Agreements and Leased Vehicles to the
Successor Servicer and amending this Agreement and the related Servicing
Supplement to reflect such succession as Servicer pursuant to this Section shall
be paid by the predecessor Servicer upon presentation of reasonable
documentation of such costs and expenses. In the event that a Servicer fails to
pay costs and expenses for which it is responsible under this Section within a
reasonable time after presentation of such documentation, the Successor Servicer
shall be entitled to reimbursement therefor as a Liability payable from Trust
Assets in accordance with Section 7.1 of the Titling Trust Agreement, and the
Titling Trust shall be subrogated to the reimbursement rights of the Successor
Servicer against the departing Servicer.

 

25



--------------------------------------------------------------------------------

(f) At the written direction of the related Secured Party, the Titling Trust
shall waive a default by the Servicer in the performance of its obligations
hereunder and its consequences with regard to any Pool, except that any such
waiver in respect of a Pool may only be given in accordance with the related
Exchange Note Supplement or the related Servicing Supplement. Upon any such
waiver by the Titling Trust of a past default, such default shall cease to
exist, and any Lending Facility Servicer Default or Exchange Note Servicer
Default, as applicable, arising therefrom shall be deemed to have been remedied
for every purpose of this Agreement and the related Servicing Supplement. No
such waiver shall extend to any subsequent or other default or impair any right
consequent thereon.

(g) If the Servicer resigns or is terminated as Servicer hereunder with respect
to a Pool, the related Secured Party shall appoint a Successor Servicer
hereunder. If a Successor Servicer is not appointed by the effective date of the
predecessor Servicer’s termination hereunder or resignation pursuant to
Section 5.4, then the related Secured Party shall promptly appoint or petition a
court of competent jurisdiction to appoint as Successor Servicer with respect to
such Pool any established entity the regular business of which includes the
servicing of motor vehicle leases or retail installment sale contracts.

(h) In the event of the partial termination of any, but not all, of the
Servicer’s rights and powers hereunder, the Servicer shall continue to service,
administer and collect Lease Agreements and Leased Vehicles in unaffected Pools
and shall have the right to receive servicing compensation in accordance with
Section 2.9 with respect to all such unaffected Pools.

(i) Except as otherwise provided in the related Servicing Supplement, any
compensation payable to a Successor Servicer may not be in excess of that
permitted by the predecessor Servicer unless the related Secured Parties bear
such excess costs exclusively.

SECTION 4.2. No Effect on Other Parties. Upon any complete or partial
termination of the rights and powers of the Servicer from time to time pursuant
to Section 6.1 or upon any appointment of a Successor Servicer with respect to
all or a portion of the Trust Assets, all rights, powers, duties and obligations
of the Titling Trust under this Agreement and each other Titling Trust Document
shall remain unaffected by such termination or appointment and shall remain in
full force and effect thereafter, except as otherwise expressly provided in this
Agreement or in any other Titling Trust Document.

ARTICLE V

THE SERVICER

SECTION 5.1. Representations and Warranties. As of the date hereof, the Servicer
makes the following representations and warranties to the Titling Trust and each
Secured Party:

(a) Organization and Good Standing. The Servicer has been duly organized and is
validly existing and in good standing under the laws of its jurisdiction of
organization, with power, authority and legal right to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and now has, power,
authority and legal right to enter into and perform its obligations under this
Agreement.

 

26



--------------------------------------------------------------------------------

(b) Due Qualification. The Servicer is duly qualified to do business, is in good
standing and has obtained all necessary licenses and approvals, in all
jurisdictions in which the ownership or lease of property or the conduct of its
business (including the servicing of the Lease Agreements and Leased Vehicles as
required by this Agreement) requires or shall require such qualification ,
except when the failure to have any such license, approval or qualification
would not be likely to have a material adverse effect on the condition,
financial or otherwise, of the Servicer or would not be likely to have a
material adverse effect on the ability of the Servicer to perform its
obligations under this Agreement or any Servicing Supplement.

(c) Power and Authority. The Servicer has the power and authority to execute and
deliver this Agreement and the Basic Documents to which it is a party and to
carry out its terms and their terms, respectively, and the execution, delivery
and performance of this Agreement and the Basic Documents to which it is a party
have been duly authorized by the Servicer by all necessary corporate action.

(d) Binding Obligation. This Agreement and the Basic Documents to which it is a
party have been duly executed and delivered by the Servicer and shall constitute
legal, valid and binding obligations of the Servicer enforceable in accordance
with their respective terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms of this Agreement shall not conflict
with, result in any breach of any of the terms and provisions of, or constitute
(with or without notice or lapse of time) a default under, the articles of
incorporation or bylaws of the Servicer, or any material indenture, agreement,
mortgage, deed of trust or other instrument to which the Servicer is a party or
by which it is bound, or result in the creation or imposition of any material
Lien upon any of its properties pursuant to the terms of any such indenture,
agreement, mortgage, deed of trust or other instrument, other than this
Agreement or a related Servicing Supplement, or violate any law, order, rule or
regulation applicable to the Servicer of any court or of any federal or State
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Servicer or any of its properties , in each case
which breach, default, conflict, lien or violation would be likely to have a
material adverse effect on the financial condition of the Servicer or its
ability to perform its obligations under this Agreement or any Servicing
Supplement.

(f) No Proceedings. There are no proceedings or investigations pending or, to
the Servicer’s knowledge, threatened against the Servicer, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Servicer or its properties
(A) asserting the invalidity of this Agreement, (B) seeking to prevent the
issuance of the any Exchange Note or the consummation of any of the transactions
contemplated by this Agreement or the Credit and Security Agreement, or
(C) seeking any determination or ruling that might materially and adversely
affect the performance by the Servicer of its obligations under, or the validity
or enforceability of, this Agreement or (D) seeking to adversely affect the
federal income tax or other federal, state or local tax attributes of the
Titling Trust or any Pool.

 

27



--------------------------------------------------------------------------------

(g) No Consents. The Servicer is not required to obtain the consent of any other
party or any consent, license, approval or authorization, or registration or
declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery, performance, validity or enforceability of this
Agreement which has not already been obtained.

SECTION 5.2. Limitation on Liability of Servicer.

(a) Neither the Servicer nor any of its directors, officers, employees or agents
shall be under any liability to the Titling Trust, the Collateral Agent, any
Secured Party or any third party beneficiary of this Agreement or any other
Titling Trust Document, except as otherwise provided in the applicable Titling
Trust Document, for any action taken or for refraining from the taking of any
action pursuant to this Agreement or any other Titling Trust Document, or for
errors in judgment; provided, however, that this provision shall not protect the
Servicer or any such individual against any liability that would otherwise be
imposed by reason of willful misfeasance, bad faith or negligence in the
performance of duties or by reason of reckless disregard of obligations or
duties under this Agreement or any other Titling Trust Document.

(b) Except as otherwise provided in this Agreement or any other Titling Trust
Document, the Servicer shall not be under any obligation to appear in, prosecute
or defend any Proceeding not incidental to its duties to service the Lease
Agreements and Leased Vehicles in accordance with this Agreement, and that in
its opinion may involve it in any liability; provided, however, that the
Servicer may undertake any reasonable action it may deem necessary or desirable
in respect of this Agreement and the rights and duties of the parties hereto and
the interests of the Titling Trust, and any reasonable expense related to any
such undertaking by the Servicer shall be reimbursable to the Servicer as
Disposition Expenses, Liquidation Expenses or Insurance Expenses, as the case
may be, pursuant to Section 2.10 hereof.

(c) The Servicer and any director, officer, employee or agent of the Servicer
may rely in good faith on the advice of counsel or on any document of any kind
prima facie properly executed and submitted by any Person respecting any matters
arising under this Agreement or any other Titling Trust Document.

 

28



--------------------------------------------------------------------------------

SECTION 5.3. Merger. The Servicer shall not merge or consolidate with any other
person, convey, transfer or lease substantially all its assets as an entirety to
another Person, or permit any other Person to become the successor to the
Servicer’s business unless, after the merger, consolidation, conveyance,
transfer, lease or succession, the successor or surviving entity shall be
capable of fulfilling the duties of the Servicer contained in this Agreement.
Any corporation (a) into which the Servicer may be merged or consolidated,
(b) resulting from any merger or consolidation to which the Servicer shall be a
party, (c) which acquires by conveyance, transfer, or lease substantially all of
the assets of the Servicer, or (d) succeeding to the business of the Servicer,
in any of the foregoing cases shall execute an agreement of assumption to
perform every obligation of the Servicer under this Agreement and each other
Basic Document and, whether or not such assumption agreement is executed, shall
be the successor to the Servicer under this Agreement and each other Basic
Document to which the Servicer is a party without the execution or filing of any
paper or any further act on the part of any of the parties to this Agreement or
any other Basic Document, anything in this Agreement or any other Basic Document
to the contrary notwithstanding; provided, however, that nothing contained
herein shall be deemed to release the Servicer from any obligation. The Servicer
shall provide notice of any merger, consolidation or succession pursuant to this
Section to the Owner Trustee, the Settlor, each Secured Party and the Collateral
Agent thirty (30) days prior to such merger, consolidation or succession.
Notwithstanding the foregoing, the Servicer shall not merge or consolidate with
any other Person or permit any other Person to become a successor to the
Servicer’s business, unless (y) the Servicer shall have delivered to the Owner
Trustee, the Settlor, each Secured Party and the Collateral Agent an Officer’s
Certificate and an Opinion of Counsel each stating that such consolidation,
merger or succession and such agreement of assumption comply with this Section
and that all conditions precedent, if any, provided for in this Agreement
relating to such transaction have been complied with, and (z) the Servicer shall
have delivered to the Owner Trustee, the Settlor, each Secured Party and the
Collateral Agent an Opinion of Counsel, stating in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the respective interests of the Titling Trust in the Lease Agreements and Leased
Vehicles and the Collateral Agent in the Collateral and reciting the details of
the filings or (B) no such action shall be necessary to preserve and protect
such interest.

SECTION 5.4. Servicer Not to Resign; Assignment. Subject to the provisions of
Section 5.3, the Servicer shall not resign from the obligations and duties
imposed on it by this Agreement as Servicer except upon a determination that by
reason of a change in legal requirements the performance of its duties under
this Agreement would cause it to be in violation of such legal requirements in a
manner which would be likely to result in a material adverse effect on the
Servicer, and the Settlor and any Secured Party does not elect to waive the
obligations of the Servicer to perform the duties which render it legally unable
to act or to delegate those duties to another Person. Any such determination
permitting the resignation of the Servicer shall be evidenced by an Opinion of
Counsel to such effect delivered and acceptable to the Owner Trustee, the
Settlor and each Secured Party. No resignation of the Servicer shall become
effective until an entity acceptable to Settlor and the each Secured Party shall
have assumed the responsibilities and obligations of the Servicer.

 

29



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

SECTION 6.1. Termination of Agreement; Transfer of Servicing Materials to
Successor Servicer.

(a) This Agreement shall terminate, completely or (if so indicated) in part with
respect to one or more Pools, upon the earlier of (i) the termination of the
Titling Trust or, with respect to any Pool, upon the termination of such Pool in
accordance with the Credit and Security Agreement and the related Exchange Note
Supplement, (ii) with respect to the Servicer, but not as to any applicable
Successor Servicer, the termination of the Servicer as Servicer hereunder in
accordance with the terms of this Agreement (completely or with regard to any of
(A) the Servicer’s obligation to cause the assignment of Lease Agreements,
Leased Vehicles and related Trust Assets to the Titling Trust or (B) the
Servicer’s servicing obligations with regard to one or more Pools) or (iii) the
mutual written determination of the parties hereto (completely or in any part as
set forth in clause (ii) above). Upon any termination of the Servicer’s
servicing obligations hereunder with regard to any Pool, upon payment of all
amounts due to the Servicer hereunder with respect to such Pool (including
related accrued Servicing Fees (to the extent payable from Trust Assets) and
additional servicing compensation payable in respect of such Pool and
reimbursement of any advances), the Servicer shall pay to or upon the order of
the Titling Trust or any other Person entitled thereto all monies held by the
Servicer on behalf of the Titling Trust or the Owner Trustee with respect to
such Pool. Any termination of the Servicer with respect to one Pool shall not
thereby effect a termination of the Servicer with respect to any other Pool in
existence at the time of such termination.

(b) If the rights of the Servicer are terminated hereunder with regard to any
Pool, the Servicer shall, upon demand of the Titling Trust , deliver to the
Titling Trust or the applicable Successor Servicer copies of all books and
records necessary for the servicing of the related Lease Agreements and Leased
Vehicles, all monies collected by it and required to be deposited in any Trust
Account or other account relating to the Pool (including the transfer of
applicable Security Deposits being held by the Servicer), and any related Leased
Vehicle in its possession that has been repossessed or recovered and is part of
Matured Vehicle Inventory and in either case has not yet been sold or otherwise
disposed of pursuant to this Agreement. In addition, the Servicer shall use
commercially reasonable efforts to effect the orderly and efficient transfer of
the servicing of the applicable Lease Agreements to the Successor Servicer. As
promptly as practicable, the Servicer shall provide to the Successor Servicer a
current computer tape containing all information required for the servicing of
such Lease Agreements, together with documentation containing any and all
information necessary for use of such computer tape.

SECTION 6.2. Amendment.

(a) Subject to Section 6.2(b), this Agreement may be amended as it relates to
(i) the Lending Facility Pool, by written agreement among the Titling Trust, the
Settlor, the Servicer and the Lender and (ii) any Designated Pool, by one or
more Servicing Supplements among the Titling Trust, the Settlor, the Collateral
Agent, the Servicer, the related Exchange Noteholder and any additional Persons
required by the related Servicing Supplement; provided, that to the extent an
amendment pursuant to clause (i) materially adversely affects the interests of
any Exchange Noteholder, the prior written consent of such Exchange Noteholder
must be obtained. A Servicing Supplement may provide, among other things, for
further specific servicing obligations with respect to the related Pool. Such
Servicing Supplements may permit the termination of this Agreement insofar as it
applies to the related Pool, upon the terms and conditions set forth therein;
provided, that no Servicing Supplement shall be effective to authorize or effect
the termination of this Agreement insofar as it relates to the Lending Facility
Pool or any other Designated Pool.

 

30



--------------------------------------------------------------------------------

(b) This Agreement may be amended at any time by the Settlor, the Titling Trust,
the Collateral Agent and the Servicer, without the consent of any Secured Party,
(i) to (A) cure any ambiguity, (B) correct or supplement any provision herein
that may be inconsistent with any other provision herein, (C) add any provision
that provides additional rights to the Holders or (D) ensure that the Titling
Trust is not classified as an association (or a publicly traded partnership)
taxable as a corporation for federal income tax purposes, as evidenced by an
Opinion of Counsel; provided, in each case, that such amendment will not, in the
good faith judgment of the parties thereto, materially and adversely affect the
interest of any Secured Party or (ii) for any other purpose; provided, that an
Opinion of Counsel is delivered to the Owner Trustee and the Collateral Agent to
the effect that such amendment or supplement will not materially and adversely
affect the interest of any Secured Party.

SECTION 6.3. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 6.4. Relationship of this Agreement to Other Titling Trust Documents.
Unless the context otherwise requires, this Agreement and the other Titling
Trust Documents shall be interpreted so as to give full effect to all provisions
hereof and thereof. In the event of any actual conflict between the provisions
of this Agreement and (a) the Titling Trust Agreement, with respect to the
servicing of any Trust Assets, the provisions of this Agreement shall prevail
and (b) any Servicing Supplement with respect to the servicing of any Related
Trust Assets, the provisions of such Servicing Supplement shall control with
respect to the related Pool.

SECTION 6.5. Notices. All demands, notices, directions, requests and
communications hereunder shall be in writing and shall be delivered or mailed by
registered or certified first-class United States mail, postage prepaid, hand
delivery, prepaid courier service, or facsimile transmission, and addressed in
each case as follows: (a) if to the Servicer, at AmeriCredit Financial Services,
Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102, Attention: Chief
Financial Officer, (b) if to the Titling Trust, in care of Wilmington Trust
Company, Rodney Square North, 1100 North Market Street, Wilmington, Delaware
19890-0001 Attention: Corporate Trust Administration; Facsimile: (302) 636-4140,
with a copy to the Servicer and the Settlor, (c) if to the Settlor, in care of
Wilmington Trust Company, 1100 North Market Street, Wilmington, Delaware
19890-0001 Attention: Corporate Trust Administration; Facsimile: (302) 636-4140,
with a copy to the Servicer, or (d) with respect to any of the foregoing
Persons, at such other address as shall be designated by such Person in a
written notice to the other parties hereto. Delivery shall occur only upon
receipt or rejected tender of such communication by an officer of the recipient
entitled to receive such notices located at the address or telecopier number of
such recipient for notices hereunder.

 

31



--------------------------------------------------------------------------------

SECTION 6.6. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement or any Servicing Supplement
shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions and terms of this Agreement or such Servicing
Supplement, as supplemented or amended, and shall in no way affect the validity
or enforceability of the other covenants, agreements, provisions and terms of
this Agreement or any Servicing Supplement.

SECTION 6.7. Binding Effect. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their permitted
successors and assigns.

SECTION 6.8. Table of Contents and Headings. The Table of Contents and Article
and Section headings herein are for convenience of reference only and shall not
define or limit any of the terms or provisions hereof.

SECTION 6.9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed and delivered shall be deemed to be an
original, regardless of whether delivered in physical or electronic form, but
all of which counterparts shall together constitute but one and the same
instrument.

SECTION 6.10. Further Assurances. Each party shall take such acts, and execute
and deliver to any other party such additional documents or instruments as may
be reasonably requested in order to effect the purposes of this Agreement and to
better assure and confirm unto the requesting party its rights, powers and
remedies hereunder.

SECTION 6.11. Third-Party Beneficiaries. Each Secured Party, the Administrative
Agent and the Collateral Agent shall be third party beneficiaries of this
Agreement. Any Person designated as a third party beneficiary in a Servicing
Supplement shall be third-party beneficiaries of this Agreement as supplemented
by such Servicing Supplement. Except as otherwise provided in this Agreement or
a Servicing Supplement, no other Person shall have any rights hereunder.

SECTION 6.12. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any party hereto, any right, remedy, power
or privilege under this Agreement or any Servicing Supplement shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided in this Agreement and any Servicing
Supplement are cumulative and not exhaustive of any rights, remedies, powers or
privileges provided at law, in equity or otherwise.

SECTION 6.13. No Petition. Each of the parties hereto covenants and agrees that
prior to the date that is one year and one (1) day after the date on which all
obligations under each Transaction have been paid in full, it will not institute
against, or join any other Person in instituting against the Titling Trust or
the Settlor any bankruptcy, reorganization, arrangement, insolvency or
liquidation Proceeding or other Proceeding under any Insolvency Law. This
Section shall survive the complete or partial termination of this Agreement or
the complete or partial resignation or removal of the Servicer.

 

32



--------------------------------------------------------------------------------

SECTION 6.14. Series Liabilities. It is expressly understood and agreed by the
Servicer, and all persons claiming through the Servicer, that the Trust Assets
that are allocated to the Lending Facility Pool are intended to support only the
Lending Facility and that the Trust Assets that are allocated to each Designated
Pool are intended to support only the related Exchange Note and that the related
Secured Parties have expressly agreed to such allocations in the Credit and
Security Agreement and the respective Exchange Note Supplements. As such,
separate and distinct records shall be maintained by the Servicer for the
Lending Facility Pool and each Designated Pool and the Trust Assets associated
with the Lending Facility Pool and each Designated Pool shall be held and
accounted for separately from any other assets of the Titling Trust. The debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to the Lending Facility and each Exchange Note shall be
enforceable against the Lending Facility Pool or the related Designated Pool
only, and not against the Trust Assets generally or the assets of any other
Designated Pool.

SECTION 6.15. Termination of Like Kind Exchanges. If AmeriCredit is terminated
as Servicer for any reason under this Agreement, the provisions hereof relating
to the reallocation of Leased Vehicles pursuant to Like Kind Exchanges shall be
of no further force or effect and the Successor Servicer shall not be permitted
to effect any such Like Kind Exchanges.

SECTION 6.16. Limitation of Liability.

(a) It is expressly understood and agreed by the parties hereto that (i) this
Agreement is executed and delivered by Wilmington Trust Company, not
individually or personally but solely as Trustee of the Titling Trust and as
owner trustee of APGO, in the exercise of the powers and authority conferred and
vested in it under the Titling Trust Agreement and the Settlor Trust Agreement,
as applicable, (ii) each of the representations, undertakings and agreements
herein made on the part of the Titling Trust and APGO is made and intended not
as personal representations, undertakings and agreements by Wilmington Trust
Company but is made and intended for the purpose of binding only the Titling
Trust and APGO, (iii) nothing herein contained shall be construed as creating
any liability on Wilmington Trust Company, individually or personally, to
perform any covenant either express or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and any Person
claiming by, through or under the parties hereto, (iv) Wilmington Trust Company
has made no investigation as to the accuracy or completeness of any
representations or warranties made by the Titling Trust or APGO in this
Agreement and (v) under no circumstances shall Wilmington Trust Company be
personally liable for the payment of any indebtedness or expenses of the Titling
Trust or APGO or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Titling Trust or
APGO under this Agreement or the other related documents.

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by Wells Fargo Bank, National Association, not
in its individual capacity but solely as Collateral Agent for the benefit of the
Secured Parties and in no event shall Wells Fargo Bank, National Association,
have any liability for the representations, warranties, covenants, agreements or
other obligations of the Titling Trust or APGO hereunder or in any of the
certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer.

 

33



--------------------------------------------------------------------------------

SECTION 6.17. Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action relating to this
Agreement, the Basic Documents or any other documents executed and delivered in
connection herewith, or for recognition and enforcement of any judgment in
respect thereof, to the nonexclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof;

(b) consents that any such action may be brought in such courts and waives any
objection that it may now or hereafter have to the venue of such action in any
such court or that such action was brought in an inconvenient court and agrees
not to plead or claim the same; and

(c) waives, to the fullest extent permitted by law, any and all right to trial
by jury in any legal proceeding arising out of or relating to this Agreement,
the Basic Documents or the transactions contemplated hereby.

SECTION 6.18. No Partnership or Joint Venture

. Nothing contained in this Agreement (a) shall constitute the Servicer and any
of the Titling Trust, the Administrative Agent, the Collateral Agent or the
Owner Trustee as members of any partnership, joint venture, association,
syndicate, unincorporated business or other separate entity, (b) shall be
construed to impose any liability as such on any of them or (c) shall be deemed
to confer on any of them any express, implied or apparent authority to incur any
obligation or liability on behalf of the others.

[Remainder of Page Intentionally Left Blank]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers duly authorized as of the day and year
first above written.

 

ACAR LEASING LTD.,     As Titling Trust By:   WILMINGTON TRUST COMPANY,   not in
its individual capacity, but solely as Owner Trustee By:  

/s/ Clarice Wright

  Name: Clarice Wright   Title: Assistant Vice President

AMERICREDIT FINANCIAL SERVICES, INC.,

    as Servicer

By:  

/s/ Sheli Fitzgerald

  Name: Sheli Fitzgerald   Title: Senior Vice President, Corporate Treasury

APGO TRUST,

    as Settlor

By:   WILMINGTON TRUST COMPANY,   not in its individual capacity but solely as
Owner Trustee By:  

/s/ Clarice Wright

  Name: Clarice Wright   Title: Assistant Vice President WELLS FARGO BANK,
NATIONAL ASSOCIATION, not in its individual capacity but solely as Collateral
Agent By:  

/s/ Cheryl Zimmerman

  Name: Cheryl Zimmerman   Title: Vice President

[Signature Page to the Third Amended and Restated Servicing Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

POWER OF ATTORNEY

 

STATE OF DELAWARE    )       )    COUNTY OF NEW CASTLE    )   

KNOW ALL MEN BY THESE PRESENTS, that ACAR Leasing Ltd., a Delaware statutory
trust (the “Trust”), does hereby make, constitute and appoint AmeriCredit
Financial Services, Inc., and its agents, employees and attorneys, as
Attorneys-in-Fact, with full power of substitution, to execute, deliver and file
on behalf of the Trust all such documents, reports, filings, instruments,
certificates and opinions and to apply for and obtain all licenses,
qualifications to do business and other approvals as may be necessary or
appropriate to qualify the Trust in accordance with applicable law to acquire,
lease and dispose of motor vehicles in any jurisdiction, to initiate, defend,
submit to arbitration, commence or settle legal actions related to leases and
the motor vehicles leased thereunder and to engage in any related activities,
including, without limitation, to appear for and represent the Trust in
connection with such activity, and with full power to perform any and all acts
associated with such activity that the Trust could perform.

EXECUTED this         th day of             , 20    .

 

ACAR LEASING LTD. By:   WILMINGTON TRUST COMPANY, not in its individual capacity
but solely as Owner Trustee, Administrative Trustee and Delaware Trustee By:  

 

  Name:   Title:

Before me, the undersigned authority, on this day personally appeared
            , known to me to be the person whose name is subscribed to the
foregoing instrument, and acknowledged to me that he/she signed the same for the
purposes and considerations therein expressed.

Sworn to before me this     th day of             , 20    .

Notary Public -State of             

 

A-1